DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 03 November 2022. Claims 1-2, 5-14, 16, 19-20, 23-24 and 27-29 are pending in the application.

Claim Rejections - 35 USC § 112
Claims 16, 19-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 19-20 and 24  is directed towards an apparatus (e.g., base station) and method performed by said base station . Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. claim 16, “wherein the target level indication information is used for the UE to acquire target UL data from UL data to be sent”; claim 19, “wherein the corresponding relationship table is queried according to the target level indication information, a level of QoS corresponding to the target level indication information is obtained, and the level of QoS corresponding to the target level indication information is determined as the target level of QoS”; and claim 20, “wherein the target level of QoS is determined according to the logical channel to which the data scheduled by the UL grant belongs”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
Claims 17-20 and 24 depend upon claim 16; accordingly, claims 12-13 and 16-20 and 24 are rejected under 35 U.S.C. § 112 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 1, 16, 19-20, 23-24, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Damnjanovic et al. (US 2019/0380153 A1).

Regarding claim 1, Damnjanovic discloses a data transmission method performed by user equipment (UE), comprising: 
determining, after receiving an uplink (UL) grant sent by a base station through target downlink control information (DCI), a target level of quality of service (QoS), the target level of QoS being a level of QoS of data scheduled by the UL grant (Fig. 4, 402, [0067] disclosing the user equipment (UE) receives a grant for a first numerology; [0061] disclosing “A numerology includes multiple parameters that may be modified to achieve the particular performance goals and QoS requirements of the communication, Numerology parameters include such parameters as transmission time interval (TTI) duration, number of symbols, subcarrier spacing, cyclic prefix (CP) duration, CP overhead, number of resource elements (REs) per TTI, and the like. Changing the values of the numerology parameters changes the service characteristics of the communications…Thus, multiple numerologies may be defined to address various different use cases and QoS requirements.; [0063] disclosing “ In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate. For example, ultra-reliable low latency communication (URLLC) traffic should not be sent using enhanced mobile broadband (eMBB) numerology due to the latency and reliability differences that the numerologies for these two use cases provide. While relatively straightforward in implementation on the downlink side at the base station, control of uplink mapping may be more complicated, as uplink traffic associated with one numerology may not be compatible or efficient when multiplexed with uplink traffic associated with a different numerology—even when there is room in the MAC PDU for the additional payload. For example, a UE that is configured to handle both URLLC traffic and eMBB traffic may not be allowed to multiplex traffic from logical channels mapped to the eMBB numerology with traffic from logical channels that are mapped to the URLLC numerology. The eMBB numerology may simply not support the QoS requirements of the URLLC service and, in order for the network to provide the desired QoS, the UE should be configured to map the traffic associated with the two different numerologies separately.”; Thus, the numerology specifies the target level of QoS of the UL grant); 
acquiring target UL data from UL data to be sent, a level of QoS of the target UL data being consistent with the target level of QoS; and sending the target UL data through a UL resource indicated by the UL grant (Fig. 4, 403, [0068] disclosing the UE transmits data on the first logical channel and first numerology; [0063] disclosing “In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate. For example, ultra-reliable low latency communication (URLLC) traffic should not be sent using enhanced mobile broadband (eMBB) numerology due to the latency and reliability differences that the numerologies for these two use cases provide. While relatively straightforward in implementation on the downlink side at the base station, control of uplink mapping may be more complicated, as uplink traffic associated with one numerology may not be compatible or efficient when multiplexed with uplink traffic associated with a different numerology—even when there is room in the MAC PDU for the additional payload. For example, a UE that is configured to handle both URLLC traffic and eMBB traffic may not be allowed to multiplex traffic from logical channels mapped to the eMBB numerology with traffic from logical channels that are mapped to the URLLC numerology. The eMBB numerology may simply not support the QoS requirements of the URLLC service and, in order for the network to provide the desired QoS, the UE should be configured to map the traffic associated with the two different numerologies separately.”). 

Regarding claim 2, Damnjanovic discloses the method of claim 1, wherein determining the target level of QoS comprises: 
receiving target level indication information sent by the base station; and determining the target level of QoS according to the target level indication information (Fig. 4, 402, [0067] disclosing the user equipment (UE) receives a grant for a first numerology; [0060] disclosing “ Each of the many different use cases for 5G NR networks include different quality of service (QoS) levels depending on the focus of the use case. For example, URLLC requirements stress high reliability and low latency. Therefore, the QoS for URLLC may be quite different from the QoS of eMBB, which focuses more on enhanced data capacity. Accordingly, each use case may be associated with a different numerology for implementing the network with consideration for meeting the specific QoS requirements intended.”; [0061] disclosing “A numerology includes multiple parameters that may be modified to achieve the particular performance goals and QoS requirements of the communication, Numerology parameters include such parameters as transmission time interval (TTI) duration, number of symbols, subcarrier spacing, cyclic prefix (CP) duration, CP overhead, number of resource elements (REs) per TTI, and the like.”; [0062] disclosing “The base stations may be able to control which logical channels can be mapped to which numerology or numerologies through various signaling mechanisms”; [0063] disclosing ”In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate”).  
 
Regarding claim 5, Damnjanovic discloses the method of claim 2, wherein determining the target level of QoS according to the target level indication information comprises: 
receiving a corresponding relationship table sent by the base station, the corresponding relationship table comprising at least one piece of level indication information ([0062] disclosing “The base stations may be able to control which logical channels can be mapped to which numerology or numerologies through various signaling mechanisms”; [0063] disclosing ”In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate”; [0071] disclosing “mapping rules between logical channels and numerologies”) and corresponding level of QoS ([0061] disclosing “ A numerology includes multiple parameters that may be modified to achieve the particular performance goals and QoS requirements of the communication… Thus, multiple numerologies may be defined to address various different use cases and QoS requirements); 
querying the corresponding relationship table according to the target level indication information ([0063] disclosing ”In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate”; , and 
obtaining a level of QoS corresponding to the target level indication information; and determining the level of QoS corresponding to the target level indication information as the target level of QoS ([0071] disclosing “The mapping rules allow the first numerology data to be multiplexed onto the resources associated with the second numerology because, in the illustrated example, the QoS requirements associated with the first numerology are lower than the QoS requirements associated with the second numerology. When the data for the logical channel associated with the second numerology was received at 503, the mapping rules for the current data channel associated with the first numerology would not allow multiplexing of the higher priority second numerology data into the available payload; [0061] disclosing “A numerology includes multiple parameters that may be modified to achieve the particular performance goals and QoS requirements of the communication… Thus, multiple numerologies may be defined to address various different use cases and QoS requirements”).  

Regarding claim 6, Damnjanovic discloses the method of claim 2, wherein the target level indication information is configured to indicate a logical channel to which the data scheduled by the UL grant belongs ([0067] disclosing “The base station will respond with a specific resource grant mapped to the first logical channel and first numerology”), and determining the target level of QoS according to the target level indication information comprises: 
determining the target level of QoS according to the logical channel to which the data scheduled by the UL grant belongs ([0068] disclosing “the UE transmits the data on the first logical channel via the uplink resources using the first numerology.”; [0061] disclosing “A numerology includes multiple parameters that may be modified to achieve the particular performance goals and QoS requirements of the communication…”; Thus, multiple numerologies may be defined to address various different use cases and QoS requirements; “[0062] “The base stations may be able to control which logical channels can be mapped to which numerology or numerologies”; [0063] disclosing “For example, a UE that is configured to handle both URLLC traffic and eMBB traffic may not be allowed to multiplex traffic from logical channels mapped to the eMBB numerology with traffic from logical channels that are mapped to the URLLC numerology. The eMBB numerology may simply not support the QoS requirements of the URLLC service and, in order for the network to provide the desired QoS, the UE should be configured to map the traffic associated with the two different numerologies separately”).  

Regarding claim 14, Damnjanovic discloses the method of claim 1, wherein acquiring the target UL data from the UL data to be sent comprises: 
acquiring first UL data of which a level of QoS is equal to the target level of QoS from the UL data to be sent (Fig. 4, 403, [0068] disclosing the UE transmits data on the first logical channel and first numerology; [0063] disclosing “In order to ensure the desired QoS, the mapping rules should be followed to prevent traffic for one numerology from being sent using a different numerology that may not be adequate. For example, ultra-reliable low latency communication (URLLC) traffic should not be sent using enhanced mobile broadband (eMBB) numerology due to the latency and reliability differences that the numerologies for these two use cases provide. While relatively straightforward in implementation on the downlink side at the base station, control of uplink mapping may be more complicated, as uplink traffic associated with one numerology may not be compatible or efficient when multiplexed with uplink traffic associated with a different numerology—even when there is room in the MAC PDU for the additional payload. For example, a UE that is configured to handle both URLLC traffic and eMBB traffic may not be allowed to multiplex traffic from logical channels mapped to the eMBB numerology with traffic from logical channels that are mapped to the URLLC numerology.) ; and 
intercepting, in response to a data volume of the first UL data greater than or equal to a capacity of the UL resource indicated by the UL grant, data in a data volume equal to the capacity of the UL resource from the first UL data, and acquiring the intercepted data as the target UL data ([0071] disclosing “multiplexing…data into the available payload” While this is a discussion related to a numerology not being able to be mapped into the available payload, the fact that Damnjanovic contemplates “available payload” implicitly discloses the payload has a finite size).

Regarding claims 16 and 19-20, the claims are directed towards a data transmission method performed by a base station that is the reciprocal method to that performed by the user equipment of claims 1 and 5-6. Therefore, claims 16 and 19-20 are rejected on the grounds presented above for claims 1 and 5-6, mutatis mutandis.

Regarding claim 23, the claim is directed towards a user equipment (UE), comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the method of claim 1. Damnjanovic discloses such embodiments ([0076], [0079]); therefore, claim 23 is rejected on the grounds presented above for claim1 .

Regarding claim 24, Damnjanovic discloses a data transmission device, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to perform the data transmission method of claim 16 ([0076], [0079]).  

Regarding claim 27, Damnjanovic discloses the method of claim 1, further comprising: 
sending, in response to the UL data to be sent comprising UL data with a level of QoS inconsistent with the target level of QoS, a rescheduling request to the base station, the rescheduling request being configured to instruct the base station to send a new UL grant to the UE (Fig. 5, 503 and 504, [0071] disclosing “When the data for the logical channel associated with the second numerology was received at 503, the mapping rules for the current data channel associated with the first numerology would not allow multiplexing of the higher priority second numerology data into the available payload, instead triggering the scheduling request (SR) procedure specifically for the logical channel associated with the second numerology”).  

Regarding claim 29, Damnjanovic discloses the method of claim 2, wherein receiving the target level indication information sent by the base station comprises: 
receiving the target level indication information sent by the base station through the DCI  (Fig. 4, 402, [0067] disclosing the user equipment (UE) receives a grant for a first numerology).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2019/0380153 A1) in view of Kwak et al. (US 2020/0367276 A1).

Regarding claim 7, Damnjanovic does not disclose the following; however, Kwak discloses the method of claim 1, wherein determining the target level of QoS comprises: 
determining an aggregation level of a physical downlink control channel (PDCCH) transmitting the target DCI; and determining the target level of QoS according to the aggregation level ([0089] method of identifying the target QoS requirement scheduled by each DCI; [0101] disclosing the DCI for a particular target QoS is specified according to the number of decoding candidates at a specific aggregation level).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Damnjanovic with the disclosure of Kwak because the teaching lies in Kwak that such techniques  are in the same field of endeavor as Damnjanovic and they can provide for latency reduction and reliability improvement ([0082]-[0083]).  

Regarding claim 8, Damnjanovic does not disclose the following; however, Kwak discloses the method of claim 1, wherein determining the target level of QoS comprises: 
determining a control resource set (CORESET) to which the PDCCH transmitting the target DCI belongs; and determining the target level of QoS according to the CORESET ([0091], [0094]disclosing the periodicity of the control resource set (control RB set) can specify the target QoS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Damnjanovic with the disclosure of Kwak because the teaching lies in Kwak that such techniques  are in the same field of endeavor as Damnjanovic and they can provide for latency reduction and reliability improvement ([0082]-[0083]).

Regarding claim 9, Damnjanovic does not disclose the following; however, Kwak discloses the method of claim 1, wherein determining the target level of QoS comprises: 
determining a search space position of the target DCI; and determining the target level of QoS according to the search space position ([0112]-[0113] disclosing different physical regions contain the search spaces for DCIs scheduling different target QOS).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Damnjanovic with the disclosure of Kwak because the teaching lies in Kwak that such techniques  are in the same field of endeavor as Damnjanovic and they can provide for latency reduction and reliability improvement ([0082]-[0083]).

Regarding claim 11 Damnjanovic does not disclose the following; however, Kwak discloses the method of claim 1, wherein determining the target level of QoS comprises: 
acquiring a hybrid automatic repeat request (HARQ) process identifier included in the target DCI; and determining the target level of QoS according to the HARQ process identifier ([0082] disclosing the different target QoS has different HARQ timing and it is inherent in Kwak that different HARQ process IDs are used for different data transmissions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Damnjanovic with the disclosure of Kwak because the teaching lies in Kwak that such techniques  are in the same field of endeavor as Damnjanovic and they can provide for latency reduction and reliability improvement ([0082]-[0083]).

Claim(s) 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2019/0380153 A1) in view of Zhang et al. (US 2019/0313438 A1).

Regarding claim 10, Damnjanovic does not disclose the following; however, Zhang discloses the method of claim 1, wherein determining the target level of QoS comprises: 
determining a format of the target DCI; and determining the target level of QoS according to the format (Fig. 2, [0028]-[0031] disclosing the DCI format of an uplink grant can provide a numerology index).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Damnjanovic with the techniques of Zhang because Damnjanovic does not provide specific details of how the UL grant notifies the numerology and thus would look to Zhang for a solution to the problem. One of ordinary skill in the art would have found it obvious to try the solution in Zhang and based on the level of knowledge of one of ordinary skill in the art as evidenced by the prior art, one of ordinary skill in the art would have had a reasonable expectation of success in notifying the user equipment of which numerology to apply to the uplink transmission among the various numerologies.

Regarding claim 28, Damnjanovic does not disclose the following; however, Zhang discloses the method of claim 2, wherein receiving the target level indication information sent by the base station comprises: 
receiving the target level indication information sent by the base station through high-layer signaling (Fig. 2, [0028]-[0031] disclosing a numerology index may be provided in an RRC message).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Damnjanovic with the techniques of Zhang because Damnjanovic does not provide specific details of how the UL grant notifies the numerology and thus would look to Zhang for a solution to the problem. One of ordinary skill in the art would have found it obvious to try the solution in Zhang and based on the level of knowledge of one of ordinary skill in the art as evidenced by the prior art, one of ordinary skill in the art would have had a reasonable expectation of success in notifying the user equipment of which numerology to apply to the uplink transmission among the various numerologies.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (US 2019/0380153 A1) in view of Huawei et al., LCP with multiple Numerologies”, 3GPP TSG-RAN WG2 #97bis, Spokane, Washington, USA, 3-7 April, 2017, hereafter D1.

Regarding claim 12, Damnjanovic suggests the method of claim 1, wherein determining the target level of QoS comprises: 
determining a moment at which the UL data is scheduled to be sent when the UL grant is received; determining the data scheduled by the UL grant according to the determined moment (Fig. 5,  506 corresponding to the moment, [0070] disclosing “At 505, gNB 105z sends the uplink grant for the logical channel associated with the second numerology. UE 115z may then begin uplink transmissions, at 506, of the new data on the logical channel associated with the second numerology”).
Damnjanovic discloses logical channel prioritization (LCP) can be applied separately for each numerology ([0062]).
Damnjanovic does not disclose the following; however, D1 discloses LCP for each numerology includes determining a highest level of QoS of the data scheduled by the UL grant as the target level of QoS (Section 2.2 LCP on multiple numerologies in NR disclosing upon receiving an uplink grant for a specific numerology “The network or the gNB can provide differentiated QoS to different logical channel via mapping between the logical channel and the numerology/TTI, and giving those logical channels proper priorities. Figure 1 illustrates a possible mapping between the logical channels and the numerologies, where the LCH1, LCH2 and LCH3 are mapped to numerology 1 in a decreasing priority order”; The highest logical channel priority of LCH1 is seen by examiner as the highest level of QoS of the data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Damnjanovic as taught by D1 because Damnjanovic indicates LCP can be applied separately for each numerology and D1 teaches in NR, numerology specific priority should be supported to encourage data from a specific logical channel to be put into the MAC PDU which will be transmitted on more suitable numerologies (pg. 2, last paragraph).

Regarding claim 13, Damnjanovic discloses the method of claim 12, wherein determining the data scheduled by the UL grant according to the determined moment comprises one of: 
determining UL data to be sent by the UE at the determined moment, the determined moment being a first moment, as the data scheduled by the UL grant (Fig. 5,  506 corresponding to the moment, [0070] disclosing “At 505, gNB 105z sends the uplink grant for the logical channel associated with the second numerology. UE 115z may then begin uplink transmissions, at 506, of the new data on the logical channel associated with the second numerology”); or 
determining UL data to be sent by the UE at a target moment as the data scheduled by the UL grant, a time interval between the target moment and the first moment being equal to a sum of a delay of UL scheduling of the base station and a delay of processing of the UL grant by the UE, the target moment being prior to the first moment.  


Response to Arguments
Claim Rejections - 35 USC § 112
The amendment of claim 12 has effectively addressed the lack of clarity previously found in claim 12 and claim 13 which depends from claim 12; accordingly the rejecitons of claims 12-13 under 35 U.S.C. § 112 are withdrawn.
Applicant’s response appears to ignore the claim rejections under 35 U.S.C. § 112 with respect to claims 16, 19-20 and 24. As such, said grounds of rejection are maintained. Failure to address these issues in a subsequent response will be considered as a Non-responsive Amendment after Examiner Action.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-2, 5-14, 16, 19-20, 23-24 and 27-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2019/0364586 A1), Adjakple et al. (U.S. Patent No. 11,425,752); Babaei et al. (US 2018/0279358 A1) [0356]; Tang et al. (US 2020/0187174 A1); Pang et al. (US 2020/0351946 A1) [0211]; Xu et al. (US 2020/0389922 A1) [0321].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461